DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                             SADRAC ISNORD,
                                Appellant,

                                        v.

                      LAURENS MAGLOIRE ISNORD,
                              Appellee.

                                  No. 4D16-2093

                                  [July 19, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. FMCE10002823.

   Sadrac Isnord, Fort Lauderdale, pro se.

   No brief filed for appellee.

PER CURIAM.

    We withdraw our prior opinion in this appeal and substitute the
following in its place. The trial court dismissed appellant’s petition for
modification of a parenting plan because appellant failed to serve the
former wife within 120 days, in accordance with Florida Rule of Civil
Procedure 1.070(j).     Appellant, however, served his former wife by
publication, as her whereabouts were unknown. See § 49.011(4), Fla.
Stat. (2016); see also Zuccarello v. Zuccarello, 280 So. 2d 37, 38-40 (Fla.
3d DCA 1973) (holding that husband’s petition for modification of child
support could be maintained against the non-resident wife upon service
by publication where the petition was ancillary to and a continuation of a
Florida proceeding). Service had been effectuated through publication and
was complete before the trial court issued its order requiring service. The
court thus erred in dismissing appellant’s complaint for lack of service.
We therefore vacate the dismissal and order reinstatement of the case.

WARNER, TAYLOR and LEVINE, JJ., concur.

                             *           *          *

   Not final until disposition of timely filed motion for rehearing.